Champlin, J.
Plaintiff brought an action, based upon the common counts in assumpsit, to recover from defendant $221.06 for ten and one-half months’ services as secretary and treasurer at the rate of $250 a year, and also including some small items for postage, etc. The defendant pleaded the general issue.
The defendant is a corporation, organized in October, 1882, under How. Stat., ch. 124. The plaintiff was duly elected its secretary, and his compensation fixed at $250 for the first year, which has been adjusted. At the expiration of his first year’s services he wished to resign, but was requested by the different members of the board of directors to continue to discharge the duties of that officer for the company, but no compensation was agreed upon for such services. The officers of the corporation held for one year, and until their successors were elected or appointed. There had been no election of officers, and consequently no one to succeed the plaintiff as secretary. He served ten months and a half after the expiration of the first year. Evidence was introduced of the services rendered the corporation, and of the reasonable worth of such services, and the jury, from the evidence, rendered a verdict for the plaintiff.
*362A by-law adopted by the corporation provided • that “ no debts shall be contracted by the company except by order of the board of directors, and not unless there are funds in the treasury to meet the same.” The defendant claims that by reason of this by-law, and the fact that there was no money in the treasury to pay the secretary for his services, he is not entitled to recover. But it is apparent that the by-law was not intended to apply to cases of this kind ; and if it did, it would be no defense when the corporation has received the consideration of the indebtedness contracted. The case presents no error of law, and
The judgment is affirmed.
The other Justices concurred.